                                          MEMO ENDORSED
                                                                   Application GRANTED. The
                                                                   November 21, 2019 ICMC
101 Park Avenue, Suite 1700
                                                                   is hereby adjourned to December 12,
New York, NY 10178
Tel 212.878.7900 Fax 212.692.0940
                                                                   2019 at 11:30 am. The parties' Rule 26(f)
www.foxrothschild.com                                              Report and Proposed Case
                                                                   Management Plan shall be filed by
JASON B. JENDREWSKI                                                December 5, 2019.
Direct Dial: 212-878-7952
Email Address: JJendrewski@FoxRothschild.com
                                                                   SO ORDERED.
                                               November 14, 2019

VIA ECF
The Honorable Ona T. Wang
United States Magistrate Judge                                     ______________________________
United States District Court                                       Ona T. Wang           11/14/19
Southern District of New York                                      U.S. Magistrate Judge
500 Pearl Street
New York, NY 10007

           Re:        Lawrence Young v. 44 Lamb LLC (1:19-cv-08432) (PAE) (OTW)
                      Request for Adjournment of Initial Pretrial Conference

Dear Judge Wang:

        We represent defendant 44 Lamb LLC (“Defendant”) in the above-referenced matter. On
behalf of Defendant and plaintiff Lawrence Young (“Plaintiff”), we respectfully request an
adjournment of the Initial Pretrial Conference. The reason for the request is that Defendant’s
response to the Complaint is not due until December 10, 2019, and the parties are engaged in
discussions regarding the possible resolution of all claims. The parties believe that the prospect of
resolution would be aided if the parties could conclude their discussions prior to appearing in Court
and setting a discovery schedule.

         This joint application is the parties’ first request for an adjournment of the Initial Pretrial
Conference. The Initial Pretrial Conference currently is scheduled to take place on November 21,
2019. If granted, the parties would appear for the Initial Pretrial Conference on a date that is
convenient for the Court on or after December 10, 2019. Per this Court’s Individual Practices, the
parties are available on December 10, 2019, December 12, 2019, and December 20, 2019. The
requested adjournment would not affect any other scheduled dates, except for the deadline for the
parties to submit their Report of Rule 26(f) Meeting and Proposed Case Management Plan.

           We thank the Court for its consideration of our joint request.

                                                          Respectfully submitted,
                                                          /s/ Jason B. Jendrewski
                                                          Jason B. Jendrewski

cc:        Darryn G. Solotoff, Esq. (via ECF)



Active\105081726.v2
